845 A.2d 199 (2004)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Miriam T. WHITE, Petitioner.
Commonwealth of Pennsylvania, Petitioner,
v.
Miriam T. White, Respondent.
Supreme Court of Pennsylvania.
February 27, 2004.

ORDER
PER CURIAM.
AND NOW, this 27th day of February, 2004, we order the following:
*200 (1) The Petition for Allowance of Appeal filed by Miriam White at No. 152 EAL 2003 is GRANTED;
(2) The Cross-Petition for Allowance of Appeal filed by the Commonwealth of Pennsylvania at No. 169 EAL 2003 is GRANTED, LIMITED to the issue of whether the Commonwealth is permitted to appeal an order denying recusal of a trial judge as an interlocutory order pursuant to Pa.R.A.P. 311(d), and if so, whether denial of the recusal motion was in error;
(3) The "Petition for Leave to Respond to the Commonwealth's Brief in Opposition to Defendant's Petition for Allowance of Appeal" filed by Miriam White is DENIED;
(4) The "Petition for Leave to File Reply to Brief in Opposition to Commonwealth's Cross-Petition for Allowance of Appeal" filed by the Commonwealth of Pennsylvania is DENIED;
(5) The "Petition for Leave to Supplement Commonwealth's Cross-Petition for Allowance of Appeal Based on Subsequently Decided Authority" filed by the Commonwealth of Pennsylvania is DENIED.